          Case 5:18-cv-00192-gwc Document 57 Filed 01/21/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                                           FOR THE

                                    DISTRICT OF VERMONT


MIGRANT JUSTICE, a Vermont corporation,             )
on its own behalf and on behalf of its members;     )
JOSE ENRIQUE BALCAZAR SANCHEZ;                      )
ZULLY PALACIOS RODRIGUEZ; JOSE                      )
VICTOR GARCIA DIAZ,                                 )
                                                    )
                      Plaintiffs,                   )
                                                    )
               v.                                   )       Case No. 5:18-cv-192
                                                    )
KEVIN MCALEENAN,
Secretary of the U.S. Department of Homeland        )
Security (DHS); NATHALIE ASHER, Acting              )
Executive Associate Director, U.S. Immigration      )
and Customs Enforcement (ICE); MATTHEW              )
ALBENCE, ICE/DHS Executive Associate                )
Director, Enforcement and Removal Operations;       )
WANDA MINOLI, Vermont Department of                 )
Motor Vehicles (DMV) Commissioner;                  )
UNITED STATES OF AMERICA,                           )
                                                    )
                      Defendants.                   )



                STIPULATION OF DISMISSAL AS TO WANDA MINOLI

       Plaintiffs Migrant Justice, Jose Enrique Balcazar Sanchez, Zully Palacios Rodriguez, and

Jose Victor Garcia Diaz, by and through their undersigned counsel, hereby stipulate to the

dismissal of this action against Wanda Minoli, in her official capacity as Commissioner of the

Vermont Department of Motor Vehicles, with prejudice, and without costs.
  Case 5:18-cv-00192-gwc Document 57 Filed 01/21/20 Page 2 of 2




DATED at Montpelier, Vermont this 21st day of January 2020.

                                          ACLU FOUNDATION OF VERMONT



                                  By:     Lia Ernst, Esq.
                                          Lia Ernst, Esq.
                                          ACLU Foundation of Vermont
                                          P.O. Box 277
                                          Montpelier, VT 05601
                                          (802) 223-6304
                                          lernst@aclu.org

                                          Counsel for Plaintiffs Migrant Justice, Jose
                                          Enrique Balcazar Sanchez, Zully Palacios
                                          Rodriguez, and Jose Victor Garcia Diaz




                                    -2-
